 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,
                                                  No.   CR15-053RAJ
10                        Plaintiff,
                                                  ORDER DENYING
11          v.                                    DEFENDANT’S MOTION
                                                  FOR EARLY TERMINATION
12   CALVIN DAVIS,                                OF SUPERVISED RELEASE

13                        Defendant.

14
         THIS MATTER comes before the Court upon Defendant’s Motion for Early
15
     Termination of Supervised Release. Having considered the motion, the
16
     Government’s opposition, and the files and pleadings herein,
17
         IT IS ORDERED that Defendant’s Motion for Early Termination of Supervised
18
     Release (Dkt. #391) is DENIED.
19
         DATED this 5th day of March, 2019.
20

21

22
                                                    A
                                                    The Honorable Richard A. Jones
                                                    United States District Judge
23

24

25

26


      ORDER DENYING MOTION FOR EARLY
      TERMINATION OF SUPERVISED RELEASE – 1
